DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks filed 08/11/2021, are acknowledged. 

Response to Arguments
Applicant’s remarks regarding claim objections on p. 1, have been fully considered and are persuasive, thus, the objections of claims 1 and 9 have been withdrawn. 
Applicant’s remarks regarding claim rejections under 35 USC 102(a)(1) on p. 7-8 with respect to claim 1, have been fully considered, however; applicant argues that the prior art does not disclose or teach the plurality of landmarks identified by analyzing image content using machine learning, a processor indicating that a user move between identified landmarks and apply pressure at the landmark locations, however, this is taught by a new combination of art, and therefore, the argument is moot.  
Applicant submits on p. 8, “neither Nakaya nor Sharma disclose or reasonably suggest...the processor indicating that a user move between identified landmarks and apply pressure at the landmark locations” and “Since Nakaya does not disclose at least the noted features, Nakaya does not anticipate claims 1, 9, and 10.”  However, the limitations identified with respect to claim 1 are not present in claim 10. Specifically, claim 10 does not require a processor to perform the informing or determining steps and therefore a user interpreting image information presented on a screen is encompassed by the recitations in claim 10. Applicant’s arguments with respect to Nakaya and claim 10 are therefore not persuasive and the rejection under 35 USC 102 is maintained.
Specification
The abstract of the disclosure is objected to because it exceeds the range of 50 to 150 words in length and is more than a single paragraph. 
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


	Claims 10-14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakaya (US 2008/0269605). 


With respect to claim 10, Nakaya discloses in at least Figs. 1 and 3, A method of diagnosing blood vessel obstruction using an imaging probe (10) and a computing device (38) in communication with the imaging probe (10), which computing device includes a user interface (34 and 32), the method comprising: 
informing a user where to place the imaging probe on a patient's body (Para [0081], “the control unit 38 makes the display image generating unit 30 perform processing for generating a display image.” Wherein the user is informed through observation of a displayed image, and thus, determines correct placement of the imaging device on a patient’s body); 
transmitting radiation from the probe (Para [0057], “The control unit 38 controls each constituent component in order to realize an operation as the ultrasonic diagnostic apparatus 1”; (Para [0070], “the control unit 38 scans the tested body through the probe 10 and generates data of an ultrasonic image in real time.”); 
receiving reflected radiation at the probe (Para [0044], “the receiving unit 18 and calculates a signal (hereinafter, referred to as a Doppler signal) that is shifted by the Doppler shift frequency by performing frequency analysis of the echo signal.”);
determining from the reflected radiation whether the imaging probe is located correctly relative to a blood vessel of the patient (Para [0086], “When a display image is generated in step SA11, the control unit 38 displays the display image on the display unit 32.” Wherein the user is informed through observation of a displayed image, and thus, determines correct placement of the imaging device relative to a blood vessel of the patient);
if the imaging probe is not located correctly, informing the user to reposition the imaging probe and repeating operations (ii) – (iv) until the probe is correctly located (Para [0088], “Steps SA6 to SA12 are repeated until the scan stop button provided in the operation unit 34 is pressed by the operator. The control unit 38 ends the scan when the scan stop button is pressed.” Wherein the user is informed through observation of a displayed image, and thus, determines correct placement of the imaging device relative to a blood vessel of the patient);
informing the user to apply pressure to the patient's blood vessel over the first landmark using the probe (Para [0073], “When the newest contact pressure is calculated in step SA6, the control unit 38 makes the image specifying unit 24 perform image specifying processing. In the image specifying processing, the image specifying unit 24 compares the calculated newest contact pressure with a maximum contact pressure immediately before the newest contact pressure is calculated. When it is determined that the newest contact pressure is larger than the maximum contact pressure immediately before the newest contact pressure is calculated, the image specifying unit 24 proceeds to step SA8.”); 
transmitting further radiation from the probe (Para [0059], “When the scan start button is pressed, the control unit 38 generates a reference image by performing scan in a condition of the reference contact pressure and displays the generated reference image on the display unit 32.”);
receiving further reflected radiation at the probe (Para [0044], “the receiving unit 18 and calculates a signal (hereinafter, referred to as a Doppler signal) that is shifted by the Doppler shift frequency by performing frequency analysis of the echo signal.”); and 
determining from at least the further reflected further radiation whether the blood vessel is obstructed at the first landmark (Para [0079], “the control unit 38 makes the stenosis rate calculating unit 26 perform processing for calculating a stenosis rate”; (Para [0084], “while displaying the value of the blood vessel diameter, a stenosis rate and a comment corresponding to the stenosis rate may also be displayed on the stenosis rate display region I2d.”), and 
informing the user to move along the blood vessel with the imaging device until a first landmark of the plurality of landmarks is identified (Para [0094], “The screen display 700 includes label fields 706 identifying the particular vessel(s). In some embodiments, a computing device (e.g., computing device 172 of FIG. 4) uses the angiography data, such as the contours, location, branches, and other features of the vessel(s) to automatically identify the vessel. The position and/or viewing angle of the external imaging system (e.g., angiography or x-ray system) can also be used to identify the vessel. A computing device can generate the display data associated with the labels 706, including alphabetical, numerical, alphanumeric, and/or symbolic characters.” Wherein the user is informed to move through the identified blood vessel from the display 700, and wherein the user moves through the identified vessel until a first landmark is identified) 
repeat operations (vi) – (x) for one or more additional landmarks of the plurality of landmarks (Para [0088], “Steps SA6 to SA12 are repeated until the scan stop button provided in the operation unit 34 is pressed by the operator. The control unit 38 ends the scan when the scan stop button is pressed.”)    


The method of claim 10, wherein the radiation transmitted from the probe is ultrasound radiation (Para [0016], “an ultrasonic diagnostic apparatus that repeatedly scans a tested body with an ultrasonic wave”).

With respect to claim 12, Nakaya discloses in at least Figs. 1 and 3, The method of claim 10, wherein the radiation is transmitted continuously throughout the diagnosis (Para [0088], “Steps SA6 to SA12 are repeated until the scan stop button provided in the operation unit 34 is pressed by the operator. The control unit 38 ends the scan when the scan stop button is pressed.” Wherein performance of a scan to generate an image is seen as transmitting and receiving radiation continuously).

With respect to claim 13, Nakaya discloses in at least Figs. 1 and 3, The method of claim 10, further comprising determining, from the further reflected radiation, whether the user is applying the correct pressure to the patient's blood vessel, and if not, repeating the pressure informing step prior to determining whether the blood vessel is obstructed (Para [0073], “When the newest contact pressure is calculated in step SA6, the control unit 38 makes the image specifying unit 24 perform image specifying processing. In the image specifying processing, the image specifying unit 24 compares the calculated newest contact pressure with a maximum contact pressure immediately before the newest contact pressure is calculated. When it is determined that the newest contact pressure is larger than the maximum contact pressure immediately before the newest contact pressure is calculated, the image specifying unit 24 proceeds to step SA8.” Wherein the user determines whether or not to move the imaging device through observation of calculated pressure values, see paragraphs [0062]-[0070]).

The method of claim 10, wherein determining whether the blood vessel is obstructed is conducted by using one or more of: machine learning and/or deep learning algorithms (Para [0068], “The control unit 38 makes the stenosis rate calculating unit 26 perform extraction processing. In the extraction processing, the stenosis rate calculating unit 28 extracts an inner wall of the venous vessel on the basis of a pixel at the position of a marker after movement, that is, a brightness value of a pixel inside the venous vessel.” Wherein Fig. 3 is seen as computer executable instructions, thus, a learned algorithm, and wherein step SA4 of the instructions is an automatic interpretation of the reflected information, thus, Fig. 3 is seen as a depiction of steps of a machine learned algorithm).

With respect to claim 17, Nakaya discloses in at least Figs. 1 and 3, The method as claimed in claim 10, wherein the reflected radiation and the further reflected radiation received at the imaging device comprise image data (Para [0034], “The ultrasonic diagnostic apparatus according to each of the first and second embodiments generates data of an ultrasonic image repeatedly while pressing a tested body with a probe….operator observes deformation of a venous vessel visualized on the generated ultrasonic image. At this time, in order to make it easy to observe deformation of a venous vessel, the ultrasonic diagnostic apparatus according to each of the first and second embodiments specifies a set of ultrasonic images….on the basis of various kinds of index values changing with pressure of a probe against a tested body and displays the set of specified ultrasonic images side by side. Hereinafter, these index values will be referred to as pressure index values.” Wherein the reflected radiation information is seen to consist of ultrasound image data).

With respect to claim 18, Nakaya discloses in at least Figs. 1 and 3, The method as claimed in claim 10, further comprising providing ultrasound images directly to the user interface (Para [0086], Wherein the display is seen as a part of the user interface).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Urabe (US 2012/0296214), in view of Anderson (US 2016/0135757), in view of Georgescu (US 2016/0174902), and further in view of Schneider (US 2017/0181726).
	
With respect to claim 1, Urabe teaches, an apparatus (Abstract, “The ultrasonic diagnostic apparatus includes a controller, to which a probe and a monitor are connected, the probe having an array of transducers, in which a number of transducers are arranged in a first direction.”) the apparatus comprising: 
the imaging device including a transmitter and a receiver (Para [0075], “An ultrasonic transmitting and receiving section 11 is connected to the array 9 of transducers of the probe 1.”); 
an interface for communication with an imaging device, the imaging device including a transmitter and a receiver; 
a user interface (Para [0084], “Also, the foot switch 5 described above may be connected as an input means to the control section 26. However, the foot switch 5 is just an example of the input means and any other input device may be connected as well”; (Para [0097], “FIGS. 9 and 10 illustrate relative positions of the probe 1 and the carotid artery 6, which are now displayed on the monitor 4, along with Wherein the input device and monitor 4 are seen as an interface with which the user interacts); and 
a processor programmed to: 
inform a user, via the user interface, where to place the imaging device on a patient's body (Para [0196], “However, if the center axis of the blood vessel that has been detected by the vascular center detecting section 21 has shifted with respect to the blood vessel centering guide line 4C, then the blood vessel position analyzing section 22 checks the relative position of the probe 1C….prompts the user to adjust the position of the probe 1C so that the probe 1C is arranged exactly parallel to the carotid artery 6 Thus, the user scans the object with the probe 1C while monitoring the improperly tilted positioning image 4D.”), 
instruct the imaging device to transmit radiation from a probe (Abstract, “The ultrasonic diagnostic apparatus includes a controller…. The controller controls transmission of an ultrasonic beam using the array of transducers of the probe and reception of an echo signal.”), 
receive reflected radiation information from the imaging device (Para [0062], “The probe 1 sends an ultrasonic beam that has been output from the controller 3 toward a target tissue inside an organism and receives an echo signal that has been reflected back from the tissue in the organism. Then, the probe 1 outputs the received echo signal as echo data to the controller 3.”), 
determine from the reflected radiation information whether the imaging device is located correctly relative to a blood vessel of the patient (Para [0196], “However, if the center axis of the blood vessel that has been detected by the vascular center detecting section 21 has shifted with respect to the blood vessel centering guide line 4C, then the blood vessel position analyzing section 22 checks the relative position of the probe 1C….prompts the user , 
inform the user, if the imaging device is not located correctly, to reposition the imaging device and to repeat operations (iii) - (vi) the instruct, receive and determine steps until the imaging device is correctly located (Para [0196], “However, if the center axis of the blood vessel that has been detected by the vascular center detecting section 21 has shifted with respect to the blood vessel centering guide line 4C, then the blood vessel position analyzing section 22 checks the relative position of the probe 1C….prompts the user to adjust the position of the probe 1C so that the probe 1C is arranged exactly parallel to the carotid artery 6 Thus, the user scans the object with the probe 1C while monitoring the improperly tilted positioning image 4D.”), 
instruct the imaging device to transmit further radiation (Para [0021], “On the other hand, in the detection mode, the controller may generate second image data for detection of the region of interest by controlling all transducers in the array, and the monitor may display the image for detection based on the second image data for detection.”), 
receive further reflected radiation information from the imaging device (Para [0044], “the receiving unit 18 and calculates a signal (hereinafter, referred to as a Doppler signal) that is shifted by the Doppler shift frequency by performing frequency analysis of the echo signal.”)
However, Urabe does not disclose a processor programmed to:
analyze image content using machine learning to identify a plurality of landmarks along a blood vessel, 
interpret the reflected radiation information using a learned algorithm, 
inform the user to move along the blood vessel with the imaging device until a first landmark of the plurality of landmarks is identified; 
inform the user to apply pressure to the patient's blood vessel over the first landmark using the imaging device, Fig. 
determine from at least the further reflected radiation information whether the blood vessel is obstructed at the first landmark, and 
repeat operations (viii) - (xii) for one or more additional landmarks of the plurality of landmarks.
In the similar field of coronary intervention planning with pressure data and vessel data, Anderson teaches
a processor programmed to:
identify a plurality of landmarks along a blood vessel (Para [0095], “The screen display 700 also includes markers 708 indicative of a location within the vessel 700 associated with the collected pressure measurements or computed pressure ratio….The screen display 700 also includes markers 708 indicative of a location within the vessel 700 associated with the collected pressure measurements or computed pressure ratio.” Wherein landmarks are identified along a blood vessel corresponding to pressure measurements, See Fig. 7)

    PNG
    media_image1.png
    493
    658
    media_image1.png
    Greyscale

determine from at least the further reflected radiation information whether the blood vessel is obstructed at the first landmark (Para [0003], “A currently accepted technique for assessing the severity of a stenosis in the blood vessel, including ischemia causing lesions, is fractional flow reserve (FFR)”; (Para [0004], “A PCI includes angioplasty and positioning a stent across the stenosis to open the vessel. Clinicians conventionally rely on angiography and physiologic measurements of pressure and/or flow, which are not meaningfully connected, to plan a therapeutic intervention. Planning the therapeutic intervention can include selecting various parameters related to the stent, such as positioning, length, diameter, etc.” Wherein the physiologic measurements of pressure correspond to annotations along the vessel) 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the imaging system of Urabe with the annotation of a plurality of calculation points within a vessel corresponding to pressure measurements for the determination of stenosis as taught by Anderson. 
	The motivation being (Para [0005], “allow a clinician to plan, evaluate, and change the proposed therapy in a manner supported by the collected physiologic data.”) as taught by Anderson. 

analyze image content using machine learning (Abstract, “A method and system for anatomical object detection using marginal space deep neural networks is disclosed.”) 
interpret the reflected radiation information using a learned algorithm (Para [0003], “Marginal space learning (MSL) was previously introduced to address the problem of anatomy detection and tracking in medical images, such as computed tomography (CT), magnetic resonance (MR), ultrasound, and fluoroscopic images. MSL is an efficient discriminative learning framework that typically uses handcrafted image features extracted from training images to train discriminative classifiers for anatomical object detection in a supervised manner.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the ultrasound imaging system of Urabe, in view of Anderson of with a marginal space deep neural network for the analysis of anatomical objects as taught by Georgescu. 
	The motivation being (Para [0004], “allow a clinician to plan, evaluate, and change the proposed therapy in a manner supported by the collected physiologic data”; (Para [0006], “Deeply learned features are calculated for each of the plurality of landmark candidates using a trained deep neural network. The target anatomical landmark is detected in the 3D medical image from the plurality of landmark candidates based on the deeply learned features for each of the plurality of landmark candidates and other image-based features extracted from the 3D medical image using a trained classifier.”) as taught by Georgescu.
In the field of ultrasound imaging, Schneider teaches a processor programmed to:
inform the user to move along the blood vessel with the imaging device until a first landmark of the plurality of landmarks is identified (Para [0019], “The haptic apparatus 200 provides an intuitive and non-intrusive way to communicate to the sonographer the information from the tracking processor 42. The haptic apparatus 200 may be configured to provide physical sensations to the sonographer's hand holding the ultrasound probe 60. These physical sensations for conveying where the ultrasound probe 60 should be moved as calculated by the tracking processor 42 are haptic navigational instructions”; (Abstract, “The system may calculate the location for obtaining the desired image based, at least in part, on the acquired image. The system may then provide the haptic feedback to guide the sonographer to move the ultrasonic probe to the location to acquire the desired image.” Wherein the processor 42 informs the user to move the probe to a desired location for image acquisition); 
inform the user to apply pressure to the patient's blood vessel over the first landmark using the imaging device (Para [0023], “Data from the force sensors may be sent to the tracking processor 42, and the navigation instruction generator 44 may provide instructions to the sonographer via the haptic apparatus 200 to increase or decrease pressure applied with the probe.”)
repeat operations (viii) - (xii) for one or more additional landmarks of the plurality of landmarks (Para [0024], “The process repeats until a sufficient image is acquired by the sonographer.” Wherein the desired locations of imaging are seen as landmarks determined by tracking processor 42)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have further modified the ultrasound imaging system of Urabe with a haptic 
	The motivation being (Para [0004], “Through the use of a haptic information system, real-time navigational feedback may be provided to the sonographer in an intuitive fashion.”) as taught by Schneider.  

With respect to claim 2, Urabe as modified teaches , The apparatus of claim 1, wherein the reflected radiation information and the further reflected radiation information received from the imaging device comprise image data (Para [0062], “The probe 1 sends an ultrasonic beam that has been output from the controller 3 toward a target tissue inside an organism and receives an echo signal that has been reflected back from the tissue in the organism. Then, the probe 1 outputs the received echo signal as echo data to the controller 3.”)

With respect to claim 3, Urabe as modified teaches, The apparatus as claimed of claim 1, wherein the processor is further programmed to instruct the imaging device to transmit and receive radiation continuously radiation (Abstract, “The ultrasonic diagnostic apparatus includes a controller…. The controller controls transmission of an ultrasonic beam using the array of transducers of the probe and reception of an echo signal.”)

With respect to claim 4, Urabe as modified teaches, The apparatus of claim 1. 
However, Urabe does not teach wherein the processor is further programmed to determine, from at least the further reflected radiation information, whether the user is applying a predetermined pressure to the patient's blood vessel, and if not, to further inform the user to move the imaging device. 
 wherein the processor is further programmed to determine, from at least the further reflected radiation information, whether the user is applying a predetermined pressure to the patient's blood vessel, and if not, to further inform the user to move the imaging device (Para [0023], “Data from the force sensors may be sent to the tracking processor 42, and the navigation instruction generator 44 may provide instructions to the sonographer via the haptic apparatus 200 to increase or decrease pressure applied with the probe”; (Para [0019], “The haptic apparatus 200 provides an intuitive and non-intrusive way to communicate to the sonographer the information from the tracking processor 42. The haptic apparatus 200 may be configured to provide physical sensations to the sonographer's hand holding the ultrasound probe 60. These physical sensations for conveying where the ultrasound probe 60 should be moved as calculated by the tracking processor 42 are haptic navigational instructions”; (Abstract, “The system may calculate the location for obtaining the desired image based, at least in part, on the acquired image. The system may then provide the haptic feedback to guide the sonographer to move the ultrasonic probe to the location to acquire the desired image.” Wherein the processor 42 informs the user regarding pressure applied and whether to move the probe to a desired location for image acquisition)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the ultrasound imaging system of Urabe, in view of Anderson, in view of Georgescu with a haptic feedback mechanism providing a user with guidance for proper placement at a plurality of determined landmarks and applied pressure of an ultrasound probe.  
	The motivation being (Para [0004], “Through the use of a haptic information system, real-time navigational feedback may be provided to the sonographer in an intuitive fashion.”) as taught by Schneider.  

The apparatus of claim 1, further comprising the imaging device (Para [0065], “FIGS. 2 and 3 illustrate the configuration of the probe 1. At the front end inside of the body case 7 of the probe 1, arranged is an array 9 of transducers, which can swing freely on an axis 8 of swing.”)

With respect to claim 6, Urabe as modified teaches, The apparatus of claim 1, wherein the imaging device is arranged configured to transmit ultrasound signals (Para [0062], “The probe 1 sends an ultrasonic beam that has been output from the controller 3 toward a target tissue inside an organism and receives an echo signal that has been reflected back from the tissue in the organism. Then, the probe 1 outputs the received echo signal as echo data to the controller 3”; (Para [0065], “FIGS. 2 and 3 illustrate the configuration of the probe 1. At the front end inside of the body case 7 of the probe 1, arranged is an array 9 of transducers, which can swing freely on an axis 8 of swing.”)

With respect to claim 7, Urabe as modified teaches, The apparatus of claim 1. 
However, Urabe does not teach wherein the processor is programmed to determine whether the blood vessel is obstructed using one or more of: machine learning and/or deep learning algorithms.
In the field of anatomical object detection using marginal space deep neural networks, Georgescu teaches wherein the processor is programmed to determine whether the blood vessel is obstructed using one or more of: machine learning and/or deep learning algorithms (Para [0003], “Marginal space learning (MSL) was previously introduced to address the problem of anatomy detection and tracking in medical images, such as computed tomography (CT), magnetic resonance (MR), ultrasound, and fluoroscopic images. MSL is an efficient discriminative learning framework that typically uses handcrafted image features extracted from training images to train discriminative classifiers for anatomical object detection in a supervised manner”; (Para [0135], “Automatic detection of this 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the ultrasound imaging system of Urabe, in view of Anderson of with a marginal space deep neural network for the analysis of anatomical objects as taught by Georgescu. 
	The motivation being (Para [0004], “allow a clinician to plan, evaluate, and change the proposed therapy in a manner supported by the collected physiologic data”; (Para [0006], “Deeply learned features are calculated for each of the plurality of landmark candidates using a trained deep neural network. The target anatomical landmark is detected in the 3D medical image from the plurality of landmark candidates based on the deeply learned features for each of the plurality of landmark candidates and other image-based features extracted from the 3D medical image using a trained classifier.”) as taught by Georgescu.

With respect to claim 8, Urabe as modified teaches, The apparatus of claim 1, in which the processor is further programmed to provide ultrasound images to the user interface (Para [0084], “Also, the foot switch 5 described above may be connected as an input means to the control section 26. However, the foot switch 5 is just an example of the input means and any other input device may be connected as well”; (Para [0097], “FIGS. 9 and 10 illustrate relative positions of the probe 1 and the carotid artery 6, which are now displayed on the monitor 4, along with a symbol 4H that prompts the operator to change the position of the probe 1.” Wherein the input device and monitor 4 are seen as an interface with which the user interacts)

A computer-readable medium comprising instructions that when executed by one or more processors or processing logic of a device having an imaging probe and a user interface, cause a process to be carried out for diagnosing blood vessel obstruction, the process comprising: 
inform a user, via the user interface, where to place the imaging probe on a patient's body (Para [0196], “However, if the center axis of the blood vessel that has been detected by the vascular center detecting section 21 has shifted with respect to the blood vessel centering guide line 4C, then the blood vessel position analyzing section 22 checks the relative position of the probe 1C….prompts the user to adjust the position of the probe 1C so that the probe 1C is arranged exactly parallel to the carotid artery 6 Thus, the user scans the object with the probe 1C while monitoring the improperly tilted positioning image 4D.”); 
instruct the probe to transmit radiation from the probe (Abstract, “The ultrasonic diagnostic apparatus includes a controller…. The controller controls transmission of an ultrasonic beam using the array of transducers of the probe and reception of an echo signal.”); 
receive reflected radiation information from the probe (Para [0062], “The probe 1 sends an ultrasonic beam that has been output from the controller 3 toward a target tissue inside an organism and receives an echo signal that has been reflected back from the tissue in the organism. Then, the probe 1 outputs the received echo signal as echo data to the controller 3.”); 
determine from the reflected radiation information whether the probe is located correctly relative to a blood vessel of the patient (Para [0196], “However, if the center axis of the blood vessel that has been detected by the vascular center detecting section 21 has shifted with respect to the blood vessel centering guide line 4C, then the blood vessel position ; 
 inform the user, if the imaging probe is not located correctly, to reposition the imaging probe and repeat operations (ii) - (iv) the instruct, receive and determine steps until the probe is correctly located (Para [0196], “However, if the center axis of the blood vessel that has been detected by the vascular center detecting section 21 has shifted with respect to the blood vessel centering guide line 4C, then the blood vessel position analyzing section 22 checks the relative position of the probe 1C….prompts the user to adjust the position of the probe 1C so that the probe 1C is arranged exactly parallel to the carotid artery 6 Thus, the user scans the object with the probe 1C while monitoring the improperly tilted positioning image 4D.”); 
instruct the probe to transmit further radiation (Para [0021], “On the other hand, in the detection mode, the controller may generate second image data for detection of the region of interest by controlling all transducers in the array, and the monitor may display the image for detection based on the second image data for detection.”);
receive further reflected radiation information from the probe (Para [0044], “the receiving unit 18 and calculates a signal (hereinafter, referred to as a Doppler signal) that is shifted by the Doppler shift frequency by performing frequency analysis of the echo signal.”); 
However, Urabe does not disclose a processor programmed to:
inform the user to move along the blood vessel with the imaging device until a first landmark of the plurality of landmarks is identified; 
inform the user to apply pressure to the patient's blood vessel over the first landmark using the imaging device 
determine from at least the further reflected radiation information whether the blood vessel is obstructed at the first landmark, and 
repeat operations (viii) - (xii) for one or more additional landmarks of the plurality of landmarks.
In the similar field of coronary intervention planning with pressure data and vessel data, Anderson teaches a processor programmed to:
determine from at least the further reflected radiation information whether the blood vessel is obstructed at the first landmark (Para [0003], “A currently accepted technique for assessing the severity of a stenosis in the blood vessel, including ischemia causing lesions, is fractional flow reserve (FFR)”; (Para [0004], “A PCI includes angioplasty and positioning a stent across the stenosis to open the vessel. Clinicians conventionally rely on angiography and physiologic measurements of pressure and/or flow, which are not meaningfully connected, to plan a therapeutic intervention. Planning the therapeutic intervention can include selecting various parameters related to the stent, such as positioning, length, diameter, etc.” Wherein the physiologic measurements of pressure correspond to annotations along the vessel) 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the imaging system of Urabe with the annotation of a plurality of calculation points within a vessel corresponding to pressure measurements for the determination of stenosis as taught by Anderson. 
	The motivation being (Para [0005], “allow a clinician to plan, evaluate, and change the proposed therapy in a manner supported by the collected physiologic data.”) as taught by Anderson.
 a processor programmed to:
inform the user to move along the blood vessel with the imaging device until a first landmark of the plurality of landmarks is identified (Para [0019], “The haptic apparatus 200 provides an intuitive and non-intrusive way to communicate to the sonographer the information from the tracking processor 42. The haptic apparatus 200 may be configured to provide physical sensations to the sonographer's hand holding the ultrasound probe 60. These physical sensations for conveying where the ultrasound probe 60 should be moved as calculated by the tracking processor 42 are haptic navigational instructions”; (Abstract, “The system may calculate the location for obtaining the desired image based, at least in part, on the acquired image. The system may then provide the haptic feedback to guide the sonographer to move the ultrasonic probe to the location to acquire the desired image.” Wherein the processor 42 informs the user to move the probe to a desired location for image acquisition); 
inform the user to apply pressure to the patient's blood vessel over the first landmark using the imaging device (Para [0024], “The process repeats until a sufficient image is acquired by the sonographer.” Wherein the desired locations of imaging are seen as landmarks determined by tracking processor 42)
repeat operations (viii) - (xii) for one or more additional landmarks of the plurality of landmarks (Para [0024], “The process repeats until a sufficient image is acquired by the sonographer.” Wherein the desired locations of imaging are seen as landmarks determined by tracking processor 42)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the ultrasound imaging system of Urabe, in view of Anderson, 
The motivation being (Para [0004], “Through the use of a haptic information system, real-time navigational feedback may be provided to the sonographer in an intuitive fashion.”) as taught by Schneider.
	
With respect to claim 15, Urabe as modified teaches, A method of diagnosing blood vessel obstruction using the apparatus of claim 1, the method comprising: 
preparing a patient for the diagnosis (Para [0026], “The method includes the steps of: putting the probe of that ultrasonic diagnostic apparatus on a body” Wherein the probe is placed on the body for preparation of the patient prior to acquisition of ultrasound images and diagnosis); 
preparing a probe for the diagnosis (Para [0027], “The method includes the steps of: putting the probe of the alternative ultrasonic diagnostic apparatus of the present invention on a body; displaying, on the monitor, an image representing how much the probe is tilted with respect to the region of interest of the body based on image data representing the tilted positioning; adjusting the position of the probe based on an image representing the tilted positioning to be displayed on the monitor either while the probe is being moved or after the probe has been moved; and displaying the image of the region of interest on the monitor based on the image data of the region of interest.” Wherein the correct placement of the probe is preparation of the probe prior to acquisition of ultrasound images and diagnosis);
However, Urabe does not teach placing the probe on the patient at a location instructed by the apparatus and moving the probe on the patient as instructed by the apparatus
compressing a blood vessel of the patient as instructed by the apparatus; and
obtaining from the apparatus an indication as to whether blood vessel obstruction is suspected.
In the field of ultrasound imaging, Schneider teaches placing the probe on the patient at a location instructed by the apparatus and moving the probe on the patient as instructed by the apparatus (Para [0019], “The haptic apparatus 200 provides an intuitive and non-intrusive way to communicate to the sonographer the information from the tracking processor 42. The haptic apparatus 200 may be configured to provide physical sensations to the sonographer's hand holding the ultrasound probe 60. These physical sensations for conveying where the ultrasound probe 60 should be moved as calculated by the tracking processor 42 are haptic navigational instructions”; (Abstract, “The system may calculate the location for obtaining the desired image based, at least in part, on the acquired image. The system may then provide the haptic feedback to guide the sonographer to move the ultrasonic probe to the location to acquire the desired image.” Wherein the processor 42 informs the user to move the probe to a desired location for image acquisition); and
compressing a blood vessel of the patient as instructed by the apparatus (Para [0023], “Data from the force sensors may be sent to the tracking processor 42, and the navigation instruction generator 44 may provide instructions to the sonographer via the haptic apparatus 200 to increase or decrease pressure applied with the probe.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have further modified the ultrasound imaging system of Urabe with a haptic feedback mechanism providing a user with guidance for proper probe placement at a plurality of determined landmarks and applied pressure of an ultrasound probe.  
	The motivation being (Para [0004], “Through the use of a haptic information system, real-time navigational feedback may be provided to the sonographer in an intuitive fashion.”) as taught by Schneider.  
In the similar field of coronary intervention planning with pressure data and vessel data, Anderson teaches obtaining from the apparatus an indication as to whether blood vessel obstruction is suspected (Para [0071], “diagnostic information is obtained for one or more coronaries arteries, peripheral arteries, cerebrovascular vessels, etc. The diagnostic information can include pressure-related values, flow-related values, etc. Pressure-related values can include FFR (e.g., a pressure ratio value calculated as a first instrument is moved through a vessel relative to a second instrument, including across at least one stenosis of the vessel)”; (Para [0079], “Referring again to FIG. 5, at block 530, the method 500 includes determining PCI is the appropriate treatment for the vessel. Angiography data, pressure measurements, and/or other data can be used to determine that a vessel stenosis exists and that is it necessary to treat the vessel.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the imaging system of Urabe with the indication of stenosis within a vessel corresponding to pressure measurements and various diagnostic measurements as taught by Anderson. 
	The motivation being (Para [0005], “allow a clinician to plan, evaluate, and change the proposed therapy in a manner supported by the collected physiologic data.”) as taught by Anderson. 

With respect to claim 19, Urabe as modified teaches, The apparatus as claimed in claim 1. 
However, Urabe does not teach wherein the interface is configured to communicate wirelessly with the imaging device.  
In the similar field of coronary intervention planning with pressure data and vessel data, Anderson teaches wherein the interface  is configured to communicate wirelessly with the imaging device (Para [0061], “In some instances, the cable 166 is replaced with a wireless connection. In that regard, it is understood that various communication pathways between the instrument 152 and the interface 170 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the ultrasound imaging system of Urabe with the application of a known technique of wireless communication between a probe/transducer and an interface as taught by Anderson. The claimed technique would be recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill would have been capable of applying this known technique to a known device of a portable ultrasound apparatus to yield the predictable results of reduced wired connections and increased portability. Wherein the operator has improved stability and control of the apparatus when performing diagnostic procedures. 	


With respect to claim 20, Urabe as modified teaches, The apparatus as claimed in claim 7. 
However, Urabe does not disclose wherein the machine learning and/or deep learning algorithms use a neural network.
In the field of anatomical object detection using marginal space deep neural networks, Georgescu teaches wherein the machine learning and/or deep learning algorithms use a neural network (Abstract, “A method and system for anatomical object detection using marginal space deep neural networks is disclosed”; (Para [0003], “Marginal space learning (MSL) was previously introduced to address the problem of anatomy detection and tracking in medical images, such as computed tomography (CT), magnetic resonance (MR), ultrasound, and fluoroscopic images. MSL is an efficient discriminative learning framework that typically uses handcrafted image features extracted from training images to train discriminative classifiers for anatomical object detection in a supervised manner.”)

	The motivation being (Para [0004], “allow a clinician to plan, evaluate, and change the proposed therapy in a manner supported by the collected physiologic data”; (Para [0006], “Deeply learned features are calculated for each of the plurality of landmark candidates using a trained deep neural network. The target anatomical landmark is detected in the 3D medical image from the plurality of landmark candidates based on the deeply learned features for each of the plurality of landmark candidates and other image-based features extracted from the 3D medical image using a trained classifier.”) as taught by Georgescu.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Urabe (US 2012/0296214), Anderson (US 2016/0135757), Georgescu (US 2016/0174902), and Schneider (US 2017/0181726), as applied to claim 1, and further in view of Nakaya (US 2008/0269605).

With respect to claim 16, Urabe as modified teaches, A method of diagnosing blood vessel obstruction using the apparatus of claim 1. 
However, Urabe as modified does not teach comprising the use of Doppler Imaging to determine one or more of: blood flow speed and/or direction of blood flow. 
In the field of diagnostic ultrasound apparatuses, Nakaya teaches comprising the use of Doppler Imaging to determine one or more of: blood flow speed and/or direction of blood flow (Para [0044], “The Doppler processing unit 22 receives supply of the echo signal from the receiving unit 18 and calculates a signal (hereinafter, referred to as a Doppler signal) that is shifted by the Doppler shift frequency by performing frequency analysis of the echo signal. The Doppler processing unit 22 calculates the movement speed of a blood flow and the like on the basis of the calculated Doppler signal.”).
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have further modified the diagnostic ultrasound apparatus of Urabe with the technique of Doppler ultrasound for the determination of blood flow speed and/or direction. 
The motivation being that Doppler ultrasound is a well-known technique within the art utilized for diagnosis of moving objects, in this case, red blood cells. One of ordinary skill would have been motivated to incorporate Doppler ultrasound to achieve the predictable results of efficient diagnosis of stenosis or other blood flow obstruction. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.V.B./Examiner, Art Unit 3793                                                                                                                                                                                         
/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793